DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing(s) filed on 2/9/2022 is/are accepted by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with L. Kyle on 3/7/2022.
The application has been amended as follows: 
   1. (Currently Amended) A wireless communication system comprising a cellular access network connected to a cellular network core, said cellular access network comprising base stations called cellular base stations adapted to exchange data with terminals on physical channels called coordinated access channels, each cellular base station serving a geographical area, all of the geographical areas served by said cellular base stations forming a geographical region, wherein the wireless communication system comprises base stations called random access base stations serving the geographical region served by the cellular access network, each random access base station being adapted to receive data emitted by terminals on a permanent physical channel, existing continuously, without interruption in time, called random access any time without the need for time synchronization between the terminal and a random access base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJIT PATEL/Primary Examiner, Art Unit 2416